SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1421
KA 07-02437
PRESENT: SCUDDER, P.J., CENTRA, GREEN, GORSKI, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JOSEPH EDWARDS, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (WILLIAM G. PIXLEY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Onondaga County
(John J. Brunetti, A.J.), rendered November 9, 2007. The judgment
convicted defendant, upon a jury verdict, of sexual abuse in the first
degree and endangering the welfare of a child.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of sexual abuse in the first degree (Penal Law §
130.65 [2]) and endangering the welfare of a child (§ 260.10 [1]).
Viewing the evidence in light of the elements of the crimes as charged
to the jury (see People v Danielson, 9 NY3d 342, 349), we conclude
that the verdict is not against the weight of the evidence (see
generally People v Bleakley, 69 NY2d 490, 495). Defendant’s objection
to the testimony of the victim’s half-sister on the ground that it was
speculative and irrelevant did not preserve for our review his present
contentions that such testimony improperly bolstered the victim’s
credibility (see People v Valentine, 48 AD3d 1268, 1268-1269, lv
denied 10 NY3d 871), and exceeded the scope of the prompt outcry
exception to the hearsay rule (see People v Stearns, 72 AD3d 1214,
1218, lv denied 15 NY3d 778). We decline to exercise our power to
review those contentions as a matter of discretion in the interest of
justice (see CPL 470.15 [6] [a]).




Entered:    December 23, 2011                      Frances E. Cafarell
                                                   Clerk of the Court